Carleton Harris, Chief Justice, dissenting. I cannot agree with the majority in affirming this case for the reason that there are eighty or ninety acres of land encompassed by the city limits which are specifically omitted from the order of annexation. The result is that we have two "islands” within city territory, but not a part of the city. This means that these particular areas will not be furnished fire or police protection and persons needing police protection will have to call the county sheriff’s office. I have been unable to determine from the record why these two tracts were omitted. Mr. E. L. Cowsert, manager of the Water and Sewer Department of the City of West Helena testified that it appeared that these lands were fit for development and he did not know the reason that they were left out. Mr. Tommy Dial, a licensed real estate broker, who testified on behalf of the city, stated very definitely on cross-examination that he could not see any difference in this land and the land included, and he knew of no reason why the two islands were not embraced in the annexation. In fact, he said, "I asked this question myself; its highest and best use, in my opinion, would also be for residential development.” In Clark v. Holt, 218 Ark. 504, 237 S. W. 2d 483, this court approved, and quoted language, found in 37 Am. Jur., Municpal Corporations, § 27,. as follows: “The legal as well as the popular idea of a municipal corporation in this country, both by name and use, is that of oneness, community, locality, vicinity; a collective body, not several bodies; a collective body of inhabitants — that is, a body of people collected or gathered together in one mass, not separated into distinct masses, and having a community of interest because residents of the same place, not different places. So, as to territorial extent, the idea of a city is one of unity, not of plurality; of compactness or contiguity, not separation or segregation.” Certainly, the inclusion of the two islands would have contributed to “oneness” since these tracts are in the same “locality, vicinity”, and through an orderly extension of the city limits, should be “a body of people collected or gathered together in one mass, not separated into distinct masses, and having a community of interest because residents of the same place, not different places [actually three different places].” I respectfully dissent. I am authorized to state that Byrd, J., joins in this dissent.